PER CURIAM.
In this workers’ compensation case, we affirm that portion of the order entered by the judge of compensation claims holding that claimant had not reached maximum medical improvement because it is supported by competent, substantial evidence. However, we reverse that portion of the order holding that the average weekly wage be adjusted to $412.00 because it is not supported by competent, substantial evidence. On remand, we direct the judge of compensation claims to enter an amended order holding that the average weekly wage is $407.45, the figure arrived at as a result of the computations mandated by section 440.14(l)(a), Florida Statutes (1997), which is the controlling provision.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ERVIN, WEBSTER and BENTON, JJ., CONCUR.